Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2,5-6,9,11,14-15,28-29,34,39,41,43-44,48,50-51,55-69 are pending and under examination.
Claims 3-4,7-8,10,12-13,16-27,30-33,35-38,40,42,45-47,49, and 52-54 are cancelled.
Claims 62-69 are new to prosecution.
Claims 1, 29, 41, 48, 59, and 61 are amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2,5, 14-15, 28-29,34,39,41,43-44,48,50-51,56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trombetta et al. US 2015/0239652 in view of Kirschner et al US 2005/0183581 in further view of Trombetta US 2014/0161936.

Regarding claim 1, Trombetta discloses a beverage capsule (10) for use in a beverage preparing machine (36) to prepare a beverage product (par 0022), said beverage capsule comprising:
a body (12) defining an interior space (24) having an opening (26); a filter (14) disposed in said interior space (24) to define an ingredients chamber (46) for containing and filtering at least some of the ingredients for preparing a desired beverage product (par 0023), said filter having a plurality of pores for filtering the ingredients, and said filter being formed of a hydrophobic and non-absorbent material (par 0027-28; made of a spun bond non-woven polymer such as polyethylene terephthalate which is hydrophobic; figs 2-3 which show the pores of fabric 70 which make up filer 14); filter is formed of a moldable non-woven fabric with holes between the fibers of the filter material interpreted as pores) having a basis weight of less than 40 g/m2 (par 0027); insoluble ingredients (insoluble ingredients as defined in the instant specification refer to but not limited to coffee grounds or tea, which is also disclosed in par 0058 which at least discloses coffee and tea as well as a variety of other insoluble ingredients) disposed in said ingredients chamber (18) ; wherein a portion of said insoluble ingredients has a grind size that is adapted to become embedded in a sufficient number of said plurality of pores to define a hydrophilic region of said filter (this is an intended use of the capsule and does not change the structure of the claimed product beverage capsule whether or not the portion is embedded in the pores of the filter, both the filter of Trombetta and the instant application are made from moldable non-woven fabric made from a polymer, where two of the preferred materials being polypropylene or polyethylene terephthalate as disclosed in par 0031 of Trombetta and par 0045 of the instant application specification; further a claim is only limited by positively recited elements. Thus, "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935)) and a cover sealed to said body (12) to close said opening (par 0029).
Trombetta teaches a basis weight of 40 gsm, but fails to explicitly teach a basis weight of less than 40 gsm,
However Trombetta 936’ teaches a filter 14 in the range of 8 to 400 gsm which is formed from a non-woven polymer such as polyethylene terephthalate (for insoluble or soluble ingredients par 0045; par 0047; par 0052),
Therefore it would have been obvious to modify the filter as disclosed by Trombetta 652 by substituting another filter made of the same material to have slightly different filter sizes in order to use different weave sizes based on the ingredients being deposited into to chamber for optimal flavor.
Regarding claim 2, Trombetta 652’ as modified by Trombetta 936’ substantially teaches the beverage capsule as claimed in claim 1, wherein said insoluble ingredients have an average grind size of between 400-600 microns (Trombetta par 0045).
Regarding claim 5, Trombetta discloses the beverage capsule of claim 1 wherein said filter has a basis weight of no more than 25 g/m2. (Trombetta 936’ par 0047) 

Regarding claim 14, Trombetta 652’ as modified by Trombetta 936’ substantially teaches the capsule of claim 1 wherein said body (12) includes a side-wall (20) and an end wall (22) that define said interior space (par 0022; fig.1).
Regarding claim 15, Trombetta 652’ as modified by Trombetta 936’ substantially teaches the capsule of claim 14 wherein said filter (14) is sealed to said sidewall (sidewall is formed as one piece if the body 12 to which the filter is sealed to) within said interior space at a location that is in the middle one-third of the distance between said opening and said end wall (the filter is sealed to the capsule such that the filter is in the middle one third of the distance between the opening and the end wall; par 0036).

Regarding claim 28, Trombetta 652’ as modified by Trombetta 936’ substantially teaches the capsule of claim 1, However Trombetta 936’ teaches wherein said cover (18) includes a hinge (30), that is relatively permanently sealed at a hinge zone to said body (12), and a peelable portion that is peelably sealed at a peel zone to said body to enable said cover to be partially separated from said body following use of said capsule while remaining connected at said hinge (figures 18-19; par 0039-0040).
Regarding claim 29, Trombetta discloses a beverage brewing system for use in a beverage brewing machine (36), said beverage brewing system comprising: a filter (14) defining an ingredients chamber (46) for containing and filtering at least some of the ingredients for preparing a desired beverage product (par 0022-0023), said filter having a plurality of pores for filtering the ingredients, and said filter being formed of a hydrophobic and non-absorbent material (par 0027-28; made of a spun bond non-woven polymer such as polyethylene terephthalate which is hydrophobic; figs 2-3 which show the pores of fabric 70 which make up filer 14; filter is formed of a moldable non-woven fabric with holes between the fibers of the filter material interpreted as pores) having a basis weight of less than 40 g/m2 (par 0027); insoluble ingredients (insoluble ingredients as defined in the instant specification refer to but not limited to coffee grounds or tea, which is also disclosed in par 0058 which at least discloses coffee and tea as well as a variety of other insoluble ingredients) disposed in said ingredients chamber (18) ; wherein a portion of said insoluble ingredients has a grind size that is adapted to become embedded in a sufficient number of said plurality of pores to define a hydrophilic region of said filter (this is an intended use of the capsule and does not change the structure of the claimed product beverage capsule whether or not the portion is embedded in the pores of the filter, both the filter of Trombetta and the instant application are made from moldable non-woven fabric made from a polymer, where two of the preferred materials being polypropylene or polyethylene terephthalate as disclosed in par 0031 of Trombetta and par 0045 of the instant application specification; further a claim is only limited by positively recited elements. Thus, "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935)) (par 0029).
Trombetta teaches a basis weight of 40 gsm, but fails to explicitly teach a basis weight of less than 40 gsm,
However Trombetta 936’ teaches a filter 14 in the range of 8 to 400 gsm which is formed from a non-woven polymer such as polyethylene terephthalate (for insoluble or soluble ingredients par 0045; par 0047; par 0052),
Therefore it would have been obvious to modify the filter as disclosed by Trombetta 652 by substituting another filter made of the same material to have slightly different filter sizes in order to use different weave sizes based on the ingredients being deposited into to chamber for optimal flavor.
Regarding claim 34, Trombetta discloses a fabric for use in making desired beverage product, said fabric comprising: (filter 14; formed of fabric 70 that’s hydrophobic and non-absorbent material) a hydrophobic and non-absorbent material having a plurality of pores for filtering insoluble ingredients for preparing a desired beverage product and a basis weight of less than 40 g/m2; and ground coffee embedded in said plurality of pores of said material (par 0027-28; made of a spun bond non-woven polymer such as polyethylene terephthalate which is hydrophobic; figs 2-3 which show the pores of fabric 70 which make up filer 14; this is an intended use of the capsule and does not change the structure of the claimed product beverage capsule whether or not the portion is embedded in the pores of the filter, both the filter of Trombetta and the instant application are made from moldable non-woven fabric made from a polymer, where two of the preferred materials being polypropylene or polyethylene terephthalate as disclosed in par 0031 of Trombetta and par 0045 of the instant application specification; further a claim is only limited by positively recited elements. Thus, "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935)). 
 Trombetta teaches a basis weight of 40 gsm, but fails to explicitly teach a basis weight of less than 40 gsm,
However Trombetta 936’ teaches a filter 14 in the range of 8 to 400 gsm,
Therefore it would have been obvious to modify the filter as disclosed by Trombetta 652 to have a range of filter sizes in order to use different weave sizes and formed of different techniques to allow for an optimal range for the product that is being filtered.
Regarding claim 39, Trombetta 652’ as modified by Trombetta 936’ substantially teaches the fabric of claim 34 wherein said fabric is formed into a configuration to fit within a brew basket of a drip-style beverage machine (fig.1; par 0025).
Regarding claim 41, Trombetta discloses a system for making a beverage capsule (10) for use in a beverage preparing machine (36), the system comprising: a filter station for sealing a filter (par 0030) to an interior space (24) of a body (12) for the beverage capsule (10) to define an ingredients chamber (46), said filter (14) having a plurality of pores for filtering the ingredients, and said filter being formed of a hydrophobic and non-absorbent material having a basis weight of less than 40 g/m2 (par 0027) ; an ingredients station for depositing a desired volume of desired insoluble ingredients (insoluble ingredients as defined in the instant specification refer to but not limited to coffee grounds or tea, which is also disclosed in par 0058 which at least discloses coffee and tea as well as a variety of other insoluble ingredients) into said ingredients chamber (par 0044-0045); a cover sealing station for sealing a cover to said body (cover sealing 18; par 0029). wherein a portion of said insoluble ingredients has a grind size that is adapted to become embedded in a sufficient number of said plurality of pores to define a hydrophilic region of said filter (this is an intended use of the capsule and does not change the structure of the claimed product beverage capsule whether or not the portion is embedded in the pores of the filter, both the filter of Trombetta and the instant application are made from moldable non-woven fabric made from a polymer, where two of the preferred materials being polypropylene or polyethylene terephthalate as disclosed in par 0031 of Trombetta and par 0045 of the instant application specification; further a claim is only limited by positively recited elements. Thus, "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935)) (par 0029).
Trombetta teaches a basis weight of 40 gsm, but fails to explicitly teach a basis weight of less than 40 gsm,
However Trombetta 936’ teaches a filter 14 in the range of 8 to 400 gsm which is formed from a non-woven polymer such as polyethylene terephthalate (for insoluble or soluble ingredients par 0045; par 0047; par 0052),
Therefore it would have been obvious to modify the filter as disclosed by Trombetta 652 by substituting another filter made of the same material to have slightly different filter sizes in order to use different weave sizes based on the ingredients being deposited into to chamber for optimal flavor.

Regarding claim 43, Trombetta 652’ as modified by Trombetta 936’ substantially teaches the system of claim 41 further comprising a cover pre-sealing station for sealing a portion of said cover to said body and a MAP station for replacing air in said capsule with an inert gas and sealing the remainder of said cover to said body (Trombetta 936’ par 0068).
Regarding claim 44, Trombetta 652’ as modified by Trombetta 936’ substantially teaches the system of claim 43, however Trombetta 936’ teaches wherein said cover (18) is sealed to said body to define a hinge zone and a peel zone, wherein said hinge zone has a stronger seal than said peel zone (figures 18-19; par 0039-0040)
Therefore it would have been obvious to one having ordinary skill in the art to have a peel zone of the cover 18 of being sealed to the body.
Regarding claim 48, Trombetta discloses a process for making a beverage capsule (10) for use in a beverage preparing machine (36), the process comprising the steps of: sealing a filter (14) to an interior surface of a body (12) for the beverage capsule (10) to define an ingredients chamber (46), said filter having a plurality of pores for filtering the ingredients, and said filter being formed of a hydrophobic and nonabsorbent material having a basis weight of less than 40 g/m2 (par 0027); depositing a desired volume of desired insoluble ingredients (insoluble ingredients as defined in the instant specification refer to but not limited to coffee grounds or tea, which is also disclosed in par 0058 which at least discloses coffee and tea as well as a variety of other insoluble ingredients)  into said ingredients chamber (par 0045), wherein a portion of said insoluble ingredients has a grind size that is adapted to become embedded in a sufficient number of said plurality of pores to define a hydrophilic region of said filter (this is an intended use of the capsule and does not change the structure of the claimed product beverage capsule whether or not the portion is embedded in the pores of the filter, both the filter of Trombetta and the instant application are made from moldable non-woven fabric made from a polymer, where two of the preferred materials being polypropylene or polyethylene terephthalate as disclosed in par 0031 of Trombetta and par 0045 of the instant application specification; further a claim is only limited by positively recited elements. Thus, "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935)) and a cover sealed to said body (12) to close said opening (par 0029).
Trombetta teaches a basis weight of 40 gsm, but fails to explicitly teach a basis weight of less than 40 gsm,
However Trombetta 936’ teaches a filter 14 in the range of 8 to 400 gsm which is formed from a non-woven polymer such as polyethylene terephthalate (for insoluble or soluble ingredients par 0045; par 0047; par 0052),
Therefore it would have been obvious to modify the filter as disclosed by Trombetta 652 by substituting another filter made of the same material to have slightly different filter sizes in order to use different weave sizes based on the ingredients being deposited into to chamber for optimal flavor.
However Kirschner teaches wherein around 5% of said ingredients have a grind size of less than 100 microns (par 0009; par 0060; teaches at least a portion is around 40 microns, the term around is relative and does not limit the amount to 5% because Kirshcner teaches that at least some of the grounds are less than 100 microns by including a grind size of 40 microns, an approximate amount of 5% under 100 microns is taught, further the amount can be changed to determine the flavor which could be readily changed by one having ordinary skill in the art during manufacturing of different types of coffee or beverages)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to modify the size of the ingredients based on the type of brewed beverage for the optimal grind size, to optimize the flavor of the beverage being sealed in the capsules.
 Trombetta teaches a basis weight of 40 gsm, but fails to explicitly teach a basis weight of less than 40 gsm,
However Trombetta 936’ teaches a filter 14 in the range of 8 to 400 gsm,
Therefore it would have been obvious to modify the filter as disclosed by Trombetta 652 to have a range of filter sizes in order to use different weave sizes and formed of different techniques to allow for an optimal range for the product that is being filtered.
Regarding claim 50, Trombetta 652’ as modified by Trombetta 936’ substantially teaches the process of claim 48 Trombetta 936’ further teaches comprising the steps of (i) sealing a portion of said cover (18) to said body (12) and (ii) replacing air in said capsule with an inert gas and (iii) sealing the remainder of said cover to said body (par 0068).
Regarding claim 51, Trombetta 652’ as modified by Trombetta 936’ substantially teaches the process of claim 50, however Trombetta 936’ teaches wherein said cover (18) is sealed to said body to define a hinge zone and a peel zone, wherein said hinge zone has a stronger seal than said peel zone (figures 18-19; par 0039-0040)
Therefore it would have been obvious to one having ordinary skill in the art to have a peel zone of the cover 18 of being sealed to the body.
Regarding claim 55, Trombetta 652’ as modified by Trombetta 936’ substantially teaches the capsule of claim 1 wherein the beverage preparing machine is a drip-style beverage machine (Trombetta teaches a drip style beverage machine 36, where hot water enters the chamber during the brewing step and coffee or beverage is released by a needle piercing the bottom to allow for the hot liquid to drip through brewing the beverage, this is also taught by Kirschner).
Regarding claim 56, Trombetta 652’ as modified by Trombetta 936’ substantially teaches the capsule of claim 34 wherein said ground coffee embedded in said pores is fresh ground coffee (Trombetta par 0004-0008; teaches an ingredients chamber 46 which hold fresh ground coffee above a filter with pores which holds the coffee) in place during brewing and allows for the product to drip through the filter with the hot water that passes through.
Claims 57-69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trombetta et al. US 2015/0239652 in view of Trombetta US 2014/0161936 in further view of Kirschner et al US 2005/0183581.

Regarding claim 57, Trombetta 652’ as modified by Trombetta 936’ substantially teaches the capsule of claim 34 wherein said ground coffee embedded in said pores has a grind size of less than 100 microns.
 However Kirschner teaches wherein around 5% of said ingredients have a grind size of less than 100 microns (par 0009; par 0060; teaches at least a portion is around 40 microns, the term around is relative and does not limit the amount to 5% because Kirshcner teaches that at least some of the grounds are less than 100 microns by including a grind size of 40 microns, an approximate amount of 5% under 100 microns is taught, further the amount can be changed to determine the flavor which could be readily changed by one having ordinary skill in the art during manufacturing of different types of coffee or beverages)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to modify the size of the ingredients based on the type of brewed beverage for the optimal grind size, to optimize the flavor of the beverage being sealed in the capsules.

However Kirschner teaches wherein ingredients have a grind size of less than 100 microns (par 0009; par 0060; teaches at least a portion is around 40 microns is taught, and further teaches a filter paper fabric which has pores to catch the coffee or beverage grounds during the brewing process, further the amount can be changed to determine the flavor which could be readily changed by one having ordinary skill in the art during manufacturing of different types of coffee or beverages)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to modify the size of the ingredients based on the type of brewed beverage for the optimal grind size, to optimize the flavor of the beverage being sealed in the capsules.

Regarding claim 58, Trombetta 652’ as modified by Trombetta 936’ substantially teaches the system of claim 41 wherein said ingredients station has a first portion for loading a first desired set of ingredients and a second portion for loading a second desired set of ingredients.
However Kirschner teaches wherein ingredients have different portions of grind size which is interpreted as at least a first portion and a second portion to change the desired flavor of the beverage being brewed and allow for different types of beverages, which could be readily changed by one having ordinary skill in the art during manufacturing of different types of coffee or beverages; par 0059-0065)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to modify the size of the ingredients based on the type of brewed beverage for the optimal grind size, to optimize the flavor of the beverage being sealed in the capsules.

Regarding claim 59, Trombetta 652’ as modified by Trombetta 936’ in further view of Kirschner substantially teaches the system of claim 58 wherein said first desired set of ingredients comprises ingredients having a grind size of less than 100 microns.
However Kirschner teaches wherein ingredients have a grind size of less than 100 microns (par 0009; par 0060; teaches at least a portion is around 40 microns is taught, and further teaches a filter paper fabric which has pores to catch the coffee or beverage grounds during the brewing process, further the amount can be changed to determine the flavor which could be readily changed by one having ordinary skill in the art during manufacturing of different types of coffee or beverages)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to modify the size of the ingredients based on the type of brewed beverage for the optimal grind size, to optimize the flavor of the beverage being sealed in the capsules.

Regarding claim 60, Trombetta 652’ as modified by Trombetta 936’ substantially teaches the process of claim 48 wherein said depositing step includes a first step of depositing a first desired set of ingredients into said ingredients chamber and a second step for depositing a second desired set of ingredients into said ingredients chamber.
However Kirschner teaches wherein ingredients have different portions of grind size which is interpreted as at least a first portion and a second portion to change the desired flavor of the beverage being brewed and allow for different types of beverages, which could be readily changed by one having ordinary skill in the art during manufacturing of different types of coffee or beverages; par 0059-0065)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to modify the size of the ingredients based on the type of brewed beverage for the optimal grind size, to optimize the flavor of the beverage being sealed in the capsules.


Regarding claim 61, Trombetta 652’ as modified by Trombetta 936’ in further view of Kirschner substantially teaches the system of claim 60 wherein said first desired set of ingredients comprises ingredients having a grind size of less than 100 microns.
However Kirschner teaches wherein ingredients have a grind size of less than 100 microns (par 0009; par 0060; teaches at least a portion is around 40 microns is taught, and further teaches a filter paper fabric which has pores to catch the coffee or beverage grounds during the brewing process, further the amount can be changed to determine the flavor which could be readily changed by one having ordinary skill in the art during manufacturing of different types of coffee or beverages)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to modify the size of the ingredients based on the type of brewed beverage for the optimal grind size, to optimize the flavor of the beverage being sealed in the capsules.
Regarding claim 63, Trombetta 652’ as modified by Trombetta 936’ substantially teaches the capsule of claim 1 wherein said grind size of said portion of ingredients is less than 100 microns
Regarding claim 64, Trombetta 652’ as modified by Trombetta 936’ substantially teaches the capsule of claim 29 but fails to explicitly teach wherein said portion comprises around 5% of said ingredients.
However Kirschner teaches wherein around 5% of said ingredients have a grind size of less than 100 microns (par 0009; par 0060; teaches at least a portion is around 40 microns, the term around is relative and does not limit the amount to 5% because Kirshcner teaches that at least some of the grounds are less than 100 microns by including a grind size of 40 microns, an approximate amount of 5% under 100 microns is taught, further the amount can be changed to determine the flavor which could be readily changed by one having ordinary skill in the art during manufacturing of different types of coffee or beverages)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to modify the size of the ingredients based on the type of brewed beverage for the optimal grind size, to optimize the flavor of the beverage being sealed in the capsules.

Regarding claim 65, Trombetta 652’ as modified by Trombetta 936’ substantially teaches the capsule of claim 29 but fails to explicitly teach wherein said grind size of said portion of ingredients is less than 100 microns.
However Kirschner teaches wherein around 5% of said ingredients have a grind size of less than 100 microns (par 0009; par 0060; teaches at least a portion is around 40 microns, the term around is relative and does not limit the amount to 5% because Kirshcner teaches that at least some of the grounds are less than 100 microns by including a grind size of 40 microns, an approximate amount of 5% under 100 microns is taught, further the amount can be changed to determine the flavor which could be readily changed by one having ordinary skill in the art during manufacturing of different types of coffee or beverages)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to modify the size of the ingredients based on the type of brewed beverage for the optimal grind size, to optimize the flavor of the beverage being sealed in the capsules.

Regarding claim 66, Trombetta 652’ as modified by Trombetta 936’ substantially teaches the system of claim 41 but fails to explicitly teach wherein said portion comprises around 5% of said ingredients.
However Kirschner teaches wherein around 5% of said ingredients have a grind size of less than 100 microns (par 0009; par 0060; teaches at least a portion is around 40 microns, the term around is relative and does not limit the amount to 5% because Kirshcner teaches that at least some of the grounds are less than 100 microns by including a grind size of 40 microns, an approximate amount of 5% under 100 microns is taught, further the amount can be changed to determine the flavor which could be readily changed by one having ordinary skill in the art during manufacturing of different types of coffee or beverages)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to modify the size of the ingredients based on the type of brewed beverage for the optimal grind size, to optimize the flavor of the beverage being sealed in the capsules.

Regarding claim 67, Trombetta 652’ as modified by Trombetta 936’ substantially teaches the system of claim 41 but fails to explicitly teach wherein said grind size of said portion of ingredients is less than 100 microns.
However Kirschner teaches wherein around 5% of said ingredients have a grind size of less than 100 microns (par 0009; par 0060; teaches at least a portion is around 40 microns, the term around is relative and does not limit the amount to 5% because Kirshcner teaches that at least some of the grounds are less than 100 microns by including a grind size of 40 microns, an approximate amount of 5% under 100 microns is taught, further the amount can be changed to determine the flavor which could be readily changed by one having ordinary skill in the art during manufacturing of different types of coffee or beverages)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to modify the size of the ingredients based on the type of brewed beverage for the optimal grind size, to optimize the flavor of the beverage being sealed in the capsules.

Regarding claim 68, Trombetta 652’ as modified by Trombetta 936’ substantially teaches the process of claim 48 but fails to explicitly teach wherein said portion comprises around 5% of said ingredients.
However Kirschner teaches wherein around 5% of said ingredients have a grind size of less than 100 microns (par 0009; par 0060; teaches at least a portion is around 40 microns, the term around is relative and does not limit the amount to 5% because Kirshcner teaches that at least some of the grounds are less than 100 microns by including a grind size of 40 microns, an approximate amount of 5% under 100 microns is taught, further the amount can be changed to determine the flavor which could be readily changed by one having ordinary skill in the art during manufacturing of different types of coffee or beverages)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to modify the size of the ingredients based on the type of brewed beverage for the optimal grind size, to optimize the flavor of the beverage being sealed in the capsules.

Regarding claim 69, Trombetta 652’ as modified by Trombetta 936’ substantially teaches the process of claim 48 but fails to explicitly teach wherein said grind size of said portion of ingredients is less than 100 microns.
However Kirschner teaches wherein around 5% of said ingredients have a grind size of less than 100 microns (par 0009; par 0060; teaches at least a portion is around 40 microns, the term around is relative and does not limit the amount to 5% because Kirshcner teaches that at least some of the grounds are less than 100 microns by including a grind size of 40 microns, an approximate amount of 5% under 100 microns is taught, further the amount can be changed to determine the flavor which could be readily changed by one having ordinary skill in the art during manufacturing of different types of coffee or beverages)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to modify the size of the ingredients based on the type of brewed beverage for the optimal grind size, to optimize the flavor of the beverage being sealed in the capsules.



Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trombetta et al. US 2015/0239652 in view of Trombetta US 2014/0161936 in further view of Kruger US 2018/0141746.
Regarding claim 6, Trombetta 652’ as modified by Trombetta 936’ substantially teaches the beverage capsule of claim 1, but fails to teach wherein said filter has a tensile strength of 100 N/5cm or less in the Machine Direction (MD) and 70 N/5cm or less in the Cross Direction (CD).
However Kruger teaches a filter tensile strength of less than 70 N/5cm; par 0008.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the filter to have the tensile strength of less than 70 N/5cm in order as an optimal range of filter strength.
Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trombetta et al. US 2015/0239652 in view of Trombetta US 2014/0161936 in further view of US 2018/0362198.
Regarding claims 9 and 11, Trombetta 652’ as modified by Trombetta 936’ substantially teaches the beverage capsule of claim 1, buts fails to teach wherein said filter has an elongation to break value of 50% or less in the Machine Direction (MD) and 40% or less in the Cross Direction (CD), wherein said filter has a material tear strength of 15 N or less in the Machine Direction (MD) and 20 N or less in the Cross Direction (CD).
Regarding claim 11, Trombetta 652’ as modified by Trombetta 936’ substantially teaches the beverage capsule of claim 1, 
However Volpe teaches a non-woven filter with a chemical composition to obtain elongation mechanical properties compatible with the desired filter.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the properties of the filter as disclosed by Trombetta with mechanical properties compatible with the desired filter as an optimal result.

Response to Arguments
Applicant's arguments filed 8/17/2021 have been fully considered but they are not persuasive. Applicants arguments regarding the amendments to claims 1, 29, 34, 41, and 48 and newly submitted claims 62-69  have been considered but are unpersuasive and are addressed in the above new grounds of rejection, however for clarity, the combination of Trombetta in light of Kirschner teaches wherein around 5% of said ingredients have a grind size of less than 100 microns because the term around is relative and does not limit the amount to 5% because Kirshcner teaches that at least some of the grounds are less than 100 microns by including a grind size of 40 microns, an approximate amount of 5% under 100 microns is taught, if an exact amount or an exact range is what is meant of around 5% than this needs to be defined in the claim.
The argument that the art fails to teach ingredients embedded in the filter is also unpersuasive because the material which allows for this adaptation is a spun bond polymer within the taught size range with the same type of material used, the ingredients being of a size to be embedded in the filter is an intended use and does not further limit the apparatus. Therefore having a filter of the same size and material with ingredients of the same type and size would end up embedded in the material during use of the pod.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731                                                                                                                                                                                                        /CHELSEA E STINSON/Primary Examiner, Art Unit 3731